DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims are indefinite for failing to particularly point out and distinctly claim the subject matter.  The claims in step 7 recite the following “motor, starting the motor, and setting a rotating speed range to be 10-50 rpm, wherein the rotation mode adopts a cycle of forward rotation 25 s-deceleration 2 s-stop 1 s-reverse acceleration 2 s-reverse rotation 25 s-deceleration 2 s-stop 1 s-forward acceleration 2 s, and s represents second”.  This creates confusion to one of ordinary skill in the art as it is not clear as to which time is set to which mode.  It is noted that when the s is hyped to the next word it appears that is the time for that mode. Or the claims can be read for the previously stated mode.  Correction and or explanation is required as the meets and bounds of the claims are not clear.
	
				Examiner’s Remarks
	The Vissie et al,  Tatartchenko et al. Qi, Yoon and Montgomery et al references are merely cited of interest as showing the state of potassium dihydrogen phosphate solution growth art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714